DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1 and 3-23 are pending where claims 11-16 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 17-18, and 20 under U.S.C. 102(a)(1) and claim 19 under U.S.C 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 5,280,968) in view of Hawksworth (U.S. Patent No. 10,837,405).
In regards to claim 1, Moore discloses: 
A gimbal for connecting pipes, the gimbal comprising: 
a core portion that comprises 
(i) at least two pipe engaging portions (see annotated fig. 2) that are separated by at least one flexible portion (see annotated fig. 2, where the core portion comprises a flexible portion that separates two pipe engaging portions), and 
(ii) a plurality of joint cover portions (see annotated fig. 2; see fig. 1, where there are a plurality of joint cover portions) that each extend from an external surface (24, fig. 2) of the core portion and provide a protective cover for an external surface (see annotated fig. 2, where the flexible portion comprises an external surface) of the at least one flexible portion; and 
at least one joint shield portion that surrounds the core portion to provide a protective shield for the at least one flexible portion (see annotated fig. 2, where the joint shield portion protects the flexible portion), and 
includes a plurality of pin portions that are integrally formed therewith as a single piece (see fig. 4, where weld 72 would form the joint shield portion with the pin as an integral piece), 
wherein each of the plurality of pin portions interlocks with a respective one of the plurality of joint cover portions (see fig. 4, where the pin interlocks with the joint cover portion) to pivotably connect the at least one joint shield portion to the joint cover portions,
but does not disclose: 
the core portion and the at least one joint shield portion are formed as a single unitary component by an additive layer manufacturing process. 
However, Hawksworth discloses that in order to reduce the amount of parts on a conventional gimbal assembly, such as having the pin integral with the gimbal body such that the body is monolithic (compare figs. 1A and 1B), manufacturing techniques such as casting, forging, machining, deposition, or additive manufacturing can be used (see col. 1, lines 59-67 and col. 2, lines 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to use additive layer manufacturing process on the core portion and the at least one joint shield portion of Moore form each the core portion and at least one joint shield portion as a single unitary component to provide the benefit of a reduced amount of parts, as taught by Hawksworth (see col. 1, lines 59-61 where Hawksworth discloses a reduced part count; see col. 2, line 1, where additive manufacturing is used to achieve this).


    PNG
    media_image1.png
    935
    881
    media_image1.png
    Greyscale


	In regards to claim 3, Moore further discloses:
The gimbal of claim 1, wherein one or more of the core portion, the pipe engaging portions, the at least one flexible portion, and the at least one joint shield portion is cylindrical in cross-section (see annotated fig. 2 above hereinafter, where all portions are cylindrical in cross-section).

	In regards to claim 4, Moore further discloses:
The gimbal of claim 1, wherein the joint cover portions are equally spaced around the core portion.

	In regards to claim 5, Moore further discloses:
The gimbal of claim 1, wherein the core portion further comprises at least one core portion joint guard (see annotated fig. 2) that provides protective cover for the at least one flexible portion.

	In regards to claim 6, Moore further discloses:
The gimbal of claim 5, wherein the at least one core portion joint guard is configured to complement the configuration of a respective one of the joint cover portions to maximise protective cover for the at least one flexible portion (see fig. 1, where the joint guards complement a respective joint cover portion).

	In regards to claim 7, Moore further discloses:
The gimbal of claim 1, wherein the at least one joint shield portion and the plurality of joint cover portions are configured to complement each other in order to maximise protective shielding for the at least one flexible portion of the gimbal (see fig. 1, where the joint shield portion and plurality of cover portion complement each other via the pin connection).

In regards to claim 8, Moore further discloses:
The gimbal of claim 1, wherein the gimbal has two to six of the joint cover portions and a single one of the joint shield portion (see fig. 1, where the gimbal has four joint cover portions and a single joint shield portion).

In regards to claim 9, Moore further discloses:
The gimbal of claim 1, wherein the gimbal has four of the joint cover portions (see fig. 1, where there are four joint cover portions), 
a single one of the joint shield portion (see annotated fig. 2), and 
the core portion has two of the pipe engaging portions (see annotated fig. 2) and 
a single one of the at least one flexible portion (see annotated fig. 2).

	In regards to claim 10, Moore further discloses:
The gimbal of claim 9, wherein at least one of the pipe engaging portions is elongated (see annotated fig. 2, where the pipe engaging portions are elongated axially and are considered the portion that is not in contact with the bellows).

In regards to claim 17, Moore further discloses:
The gimbal of claim 1, wherein each of the joint cover portions has an aperture (38, fig. 5) that receives a pin portion (see fig. 4) that extends inwardly from the joint shield portion so each of the joint cover portions is pivotable with respect to the joint shield portion (see fig. 1, where there would be a pivotable relationship between the joint cover portion and joint shield portions).

In regards to claim 18, Moore further discloses:
A gas turbine engine that includes at least one gimbal according to claim 1 (see abstract, where this gimbal joint is used for high pressure aircraft ducting, therefore, a gas turbine engine would include at least one gimbal according to claim 1).

	In regards to claim 19, Moore discloses:
A method for manufacturing a gimbal, the method comprising forming a gimbal according to claim 1 by the use of welding,
but does not disclose: 
the core portion and the at least one joint shield portion are formed as a single unitary component by an additive layer manufacturing process. 
However, Hawksworth discloses that in order to reduce the amount of parts on a conventional gimbal assembly, such as having the pin integral with the gimbal body such that the body is monolithic (compare figs. 1A and 1B), manufacturing techniques such as casting, forging, machining, deposition, or additive manufacturing can be used (see col. 1, lines 59-67 and col. 2, lines 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to use additive layer manufacturing process on the core portion and the at least one joint shield portion of the Gimbal of Moore to form each the core portion and at least one joint shield portion as a single unitary component to provide the benefit of a reduced amount of parts, as taught by Hawksworth (see col. 1, lines 59-61 where Hawksworth discloses a reduced part count; see col. 2, line 1, where additive manufacturing is used to achieve this).
	
In regards to claim 20, Moore in view of Hawksworth further discloses:
The gimbal of claim 1, wherein the pin portion extends integrally from an internal surface of the at least one joint shield portion to interlock each of the joint cover portions with the at least one joint shield portion (the pin would extend integrally from an internal surface of the joint shield portion if an additive manufacture process was used).

	In regards to claim 21, Moore in view of Hawksworth further discloses:
The gimbal of claim 1, wherein the gimbal is a one-piece gimbal (a “one-piece” gimbal is defined by applicant as “The core portion 40 and the joint shield portion 60 are formed as a single unitary component“; in this case, because the gimbal of Moore in view of Hawksworth is formed via additive manufacturing, as explained in claim 1 above, it meets this limitation as there would be no structural difference between the present invention and prior art).

In regards to claim 22, Moore in view of Hawksworth discloses:
The gimbal of claim 1, wherein the core portion and the at least one joint shield portion are formed from a metal,
but does not explicitly disclose: 
a material selected from at least one of titanium, a titanium alloy, steel, a steel alloy, aluminum, an aluminum alloy, a nickel-based superalloy, and combinations thereof.
However, Hawksworth discloses that gimbals joints are known to comprise a material such as steel or aluminum (col. 6, lines 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use steel as a material for the gimbal of Moore in view of Hawksworth because Hawksworth discloses steel is a known material for Gimbal Joints (col. 6, lines 5-8) and it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

	In regards to claim 23, Moore in view of Hawksworth discloses:
The gimbal of claim 1, wherein each of the plurality of pin portions interlocks with the respective one of the plurality of joint cover portions by extending through an aperture that is formed in the respective one of the plurality of joint cover portions (see fig. 4 of Moore).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stark (U.S. Patent No. 3,232,646) discloses a similar gimbal joint where the pins are integral with a body.
Thompson et al. (U.S. PGPub No. 2020/0393067) discloses a similar gimbal joint that utilizes additive manufacturing to reduce weight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679